AMENDED AND RESTATED PROGRAMMING AND SUPPORT AGREEMENT

This Amended and Restated Programming and Support Agreement dated and effective
as of September 15, 2007 (as the same may be supplemented, modified, amended,
restated or replaced from time to time in the manner provided herein, this
"Agreement"), is by and between SPAR InfoTech, Inc., a Nevada corporation
("SIT"), and SPAR Marketing Force, Inc., a Nevada corporation (the "Company").
SIT and the Company may be referred to individually as a "Party" and
collectively as the "Parties".

Recitals

SIT and the Company are parties to an Amended and Restated Programming and
Support Agreement dated as of January 1, 2004 (as the same may have been
supplemented, modified, amended, restated or replaced from time to time in the
manner provided therein, the "Existing Support Agreement"), pursuant to which
SIT has provided and currently provides certain programming, management and
other technology services on an hourly basis to the Company and (through the
Company) SPAR Group, Inc., and its subsidiaries (together with the Company, each
a "SPAR Company" and collectively the "SPAR Companies"). The Company and SIT
desire to update the terms and conditions on which SIT will continue to provide,
on a nonexclusive basis, such programming, management and other technology
services to the SPAR Companies as from time to time may be requested by any SPAR
Company, all upon the terms and provisions and subject to the conditions
hereinafter set forth.

Agreement

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the Parties, the Parties hereto hereby agree as
follows:

Section 1.     Term. This Agreement shall commence upon the date hereof, and
shall continue through December 31, 2008, and shall be automatically renewed and
continue for additional one year periods thereafter (the "Term"), unless and
until (a) either Party gives the other written notice at least sixty days prior
to December 31 of any year (commencing in 2008) of its desire to not renew this
Agreement, or (b) this Agreement is sooner terminated pursuant to Section 5
hereof.

Section 2.     Programming, Management, Support and other Technology Services.
During the Term, SIT shall provide (a) such programming, management, support and
other technology services as the Company and the Company's affiliates may from
time to time request, and (b) all related services (collectively, the
"Services"). The Company and SIT shall in good faith establish and implement
mutually acceptable procedures for the scheduling and coordination of the
performance of the Services.

Section 3.     Hourly Compensation and Expenses. (a) The Company shall
compensate SIT for the performance of the Services to the Company and its
affiliates on an hourly basis at the rates for the classes of personnel set
forth in the "Rate Schedule" annexed hereto (as the same may be supplemented,
modified, amended, restated or replaced from time to time in the manner provided
therein, the "Rate Schedule"). SIT may amend and restate the Rate Schedule at
any time and from time to time by providing notice and a copy thereof to the
Company, which restated Rate Schedule shall automatically take effect the later
of (i) thirty (30) days after receipt thereof by the Company or (ii) such
effective date as may be specified therein; provided that the Company may
terminate this Agreement by written notice to SIT at any time within ten (10)
days after its receipt of such restated Rate Schedule if the Company does not
accept such restated Rate Schedule.

(b)     The Company shall reimburse SIT for (or, at the Company's option,
directly pay) all business travel and other similar out-of-pocket business
expenses reasonably incurred by SIT's personnel in the performance of the
Services hereunder in accordance with the policies of the SPAR Companies. All
reimbursable expenses shall be appropriately documented in reasonable detail by
SIT's personnel upon submission of any request for reimbursement, and in a
format and manner consistent with the SPAR Companies' expense reporting policy,
as well as applicable federal and state tax record keeping requirements.

Section 4.     Payments. The Company shall pay to SIT the full amount invoiced
within ten (10) days after receiving such invoice from SIT; provided that the
Company shall have the right to contest and withhold from such payment any
hourly charge or any out of pocket expense that the Company has determined in
good faith to be excessive or not authorized by the Company or any of its
public-company affiliates. The Company shall have the right at its own cost and
expense to audit such hourly charges from time to time upon reasonable notice to
SIT, provided that the audit shall be conducted in a manner that is not
unreasonably disruptive of SIT's business.

--------------------------------------------------------------------------------

Section 5.     Early Termination. Notwithstanding any provision to the contrary
contained herein, either Party shall have the right to terminate this Agreement:
(a) at any time for any reason or no reason upon thirty (30) days prior written
notice to the other Party; (b) upon ten (10) business days prior written notice
to the other Party in the event such other Party material breaches this
Agreement and fails to cure such breach within thirty (30) days after notice of
such breach from the terminating Party; or (c) upon ten (10) business days prior
written notice from the terminating Party to the other Party in the event of (i)
any voluntary or involuntary filing or submission of any petition or other
document for relief, bankruptcy, insolvency, receivership or other remedy by or
with respect to such other Party, or (ii) the existence of any case, action,
suit, or proceeding by or with respect to such other Party, whether voluntary or
involuntary, under the United States Bankruptcy Code, as amended, or any other
present or future federal, state, provincial or foreign applicable law
respecting bankruptcy, reorganization, insolvency, readjustment of debts, relief
of debtors, dissolution or liquidation.

Section 6.     Force Majeure. Notwithstanding any other term or provision of
this Agreement, no Party shall be responsible for or be in breach of or default
under this Agreement for any performance delay or failure that is the result of
any and all acts of God and other acts, events, circumstances, impediments or
occurrences beyond the control of the delayed person (each a "Force Majeure"),
including (without limitation) any (i) accident or mishap not caused by the
delayed person, (ii) assault, attack, battle, blockade, bombing, embargo, police
action, siege or other act of defense, offense, terrorism or war (whether or not
declared), in each case whether civilian, militia, military or otherwise and
whether domestic or foreign, (iii) governmental regulation or decree or other
act or failure to act of any governmental authority or other regulatory body, in
each case whether civil, military or otherwise and whether domestic or foreign,
(iv) earthquake, explosion, fire, flood, hurricane or other natural or man-made
calamity or disaster, (v) epidemic, environmental contamination or other natural
or man-made pestilence or toxic exposure (whether biological, chemical,
radiological or otherwise), or any quarantine or other restriction arising
therefrom, (vi) failure of, interruption in or impairment of any delivery,
internet, mail, monetary, power, telecommunication, transmission, transportation
or utility system or any other service, product or equipment provided or
maintained by a third party, (vii) lockout, strike or similar labor
interruptions, (viii) insurrection, riot or other civil disturbance, (ix)
hacking or other unauthorized access, spamming, virus, trojan or other
unauthorized program, or other computer or technological tampering or attack, or
(x) sabotage or other criminal or intentionally disruptive third party act, in
each case together with any and all consequential disruptions, delays, effects
or other acts, events, circumstances, impediments or occurrences and
irrespective of how localized or widespread. Upon prompt notice to the other
Party, the Party affected by any Force Majeure shall be excused from performance
hereunder to the extent and for so long as its performance hereunder is
prevented or restricted by a Force Majeure (and the other Party shall likewise
be excused from performance of its obligations hereunder relating to such
delayed or failed performance to the same extent and for the same duration);
provided that the Party so affected shall use reasonable efforts (without
increased cost) to avoid, mitigate or remove such Force Majeure and to minimize
the consequences thereof, and both Parties shall resume performance hereunder
with the utmost dispatch whenever such non-performance causes are removed.

Section 7.     General Representations of the Parties. Each Party represents and
warrants to the other Party that, as of the date hereof and as of the date of
each extension, modification or amendment of this Agreement, and covenants and
agrees with the other Party that for so long as products and services are being
provided by SIT to the Company or any of its affiliates under this Agreement:
(a) such Party is and will continue to be a corporation or other entity duly
organized, validly existing and in good standing under the laws of its state of
organization and maintains its chief executive office at the address(es) set
forth for it either on the signature page to this Agreement or in the
introduction thereto, or as otherwise set forth in a written notice to the other
Party; (b) such Party has and will maintain the legal capacity, power, authority
and unrestricted right to execute and deliver this Agreement and to perform all
of its obligations hereunder; (c) the execution and delivery by such Party of
this Agreement and the performance by such Party of all of its obligations
hereunder will not violate or be in conflict with any term or provision of (i)
any applicable law, (ii) any judgment, order, writ, injunction, decree or
consent of any court or other judicial authority applicable to such Party or any
material part of such Party's assets and properties, (iii) any of the
organizational or governing documents of such Party, or (iv) any material
agreement, document or obligation to which it is a Party, and such Party will
not adopt any such conflicting organizational or governing document or enter
into any such conflicting agreement, document or obligation; (d) no consent,
approval or authorization of, or registration, declaration or filing with, any
governmental authority or other person is required as a condition precedent,
concurrent or subsequent to or in connection with the due and valid execution,
delivery and performance by such Party of this Agreement or the legality,
validity, binding effect

-2-

--------------------------------------------------------------------------------

or enforceability of any of the terms and provisions of this Agreement; (e) this
Agreement is a legal, valid and binding obligation of such Party, enforceable
against such Party in accordance with their respective terms and provisions; (f)
the Services will not be requested, provided or used for any illicit or illegal
business or scheme; (g) the financial information (if any) respecting the
Customer furnished to SPAR is complete, accurate and fairly presents the
financial condition of the Customer; (h) the information furnished or to be
furnished by or on behalf of a Party to the other Party does not and will not
contain a misstatement of a material fact or omit to state a material fact
required to be stated therein in order to make it, in the light of the
circumstances under which made, not misleading; and (i) each Party has
independently and fully reviewed and evaluated this Agreement and all related
documents, the contemplated obligations and transactions and the potential
effects of such obligations and transactions on the assets, business, cash flow,
expenses, income, liabilities, operations, properties, prospects, reputation,
taxation or condition (financial or otherwise) of such Party and its affiliates,
which review and evaluation was made together with the officers, directors and
other representatives of such Party, its legal counsel and (to the extent deemed
prudent by such Party) other legal counsel and financial and other advisors to
such Party, and such Party hereby absolutely, unconditionally, irrevocably,
expressly and forever assumes any and all attendant risks and waives any and all
rights, claims, defenses or objections with respect thereto.

Section 8.     Independent Contractor, Non-exclusive Status, Etc. The Parties
each acknowledge and agree that SIT's sole relationship with the Company is that
of independent contractor, and that no term or provision of this Agreement or
any related document is intended to create, nor shall any such term or provision
be deemed or construed to have created, any joint venture, partnership, trust,
agency or other fiduciary relationship between the Parties or any of their
respective affiliates. No term or provision of this Agreement or any related
document is intended, or shall be deemed or construed, to in any way (a) limit
the power, authority or discretion of SIT to conduct its business in such manner
as it may choose, or (b) confer upon the Company any right, power or privilege
to control, direct, approve or otherwise affect any manner chosen by SIT or any
of its affiliates to conduct its business, irrespective of whether any of the
Services may be involved in or affected by any such conduct. Without limiting
the generality of the foregoing, SIT shall have full and exclusive power,
authority and discretion at any time and from time to time (i) to hire, direct
and discharge from time to time any and all officers, employees, agents, brokers
and other representatives of SIT (including, without limitation, its
stockholders), (ii) to engage such independent contractors, affiliates and other
subcontractors as it may deem necessary or appropriate in the performance of the
Services, (iii) to exercise or otherwise enforce any of its rights, powers,
privileges, remedies or interests in whole or in part, (iv) to delay, refrain
from or discontinue any such exercise or other enforcement, (v) to perform the
same or similar services for others and pursue any and all other continuing, new
or other business opportunities of any nature or description, which may include
(without limitation,) one or more of the business activities engaged in by the
Company or its affiliates or aspects thereof, whether independently or for or
with other persons, and irrespective of location, and (vi) to allocate the time
and attention and the other resources of SIT among the Services and its various
other activities, provided that such allocation does not adversely affect the
performance of SIT hereunder in any material respect, in each case without
notice to the Company (except as otherwise expressly required hereunder), for
any reason or no reason whatsoever and whether intentionally or otherwise. The
Company shall not be required to use SIT exclusively for the provision of
Services in any Stores or otherwise at any time and may purchase Services from
any affiliate or other person without limitation or restriction of any kind.

Section 9.     No Other Warranties, Waiver of Set-Off, Special Damages, Etc.
Except as otherwise expressly provided in this Agreement, the Company (on behalf
of itself and each other SPAR Company) acknowledges and agrees that: (a) SIT
makes no representation or warranty of any kind or nature whatsoever with
respect to any product or service provided under this Agreement, whether express
or implied (either in fact, by operation of law or otherwise), including
(without limitation) no warranty as to merchantability, fitness or usefulness
for a particular purpose, title, interference, infringement or conformance to
any specifications; (b) SIT shall not be liable or responsible for any claim,
liability, loss or expense of any SPAR Company or any other person on account of
or directly or indirectly arising from the use of any product or service
furnished by or through SIT; all of which are hereby expressly disclaimed by SIT
and all of which are hereby irrevocably, unconditionally, expressly and forever
waived and released by the Company (on behalf of itself, each other SPAR Company
and all those using or receiving such products and services through any SPAR
Company); (c) none of the SPAR Companies will seek, recover or retain any, and
the Company (on behalf of itself and each other SPAR Company) hereby
irrevocably, unconditionally, expressly and forever waives any and all, special,
exemplary, punitive, statutory and/or consequential damages (whether through
action, suit, counterclaim or otherwise and whether in contract, tort, strict
liability or otherwise) to the extent waiver is not limited under applicable
law; and (d) the Company will not exercise or enforce, and the Company (on
behalf of itself and each other SPAR Company) hereby irrevocably,
unconditionally, expressly and forever waives, any right of setoff, recoupment,
abatement or reduction that may now or hereafter be accorded to it (whether
under this Agreement, applicable law or otherwise) against or in respect of any
payment due (whether as scheduled or required, upon demand or as sought in any
action, suit or proceeding) to or for the benefit of SIT or any SIT Affiliate
under this Agreement or applicable law, except to the extent required as a
compulsory counterclaim in any related ongoing proceeding, and the Company will
pursue separate exercise and enforcement thereof.

-3-

--------------------------------------------------------------------------------

Section 10.     Indemnification. (a) The Company, its affiliates and their
respective officers, employees, independent contractors, agents, brokers and
other representatives (a "MF Indemnified Person") shall not incur any liability
for any acts or omissions (and the other Party hereby absolutely,
unconditionally, irrevocably and expressly waives and releases forever any and
all related claims and actions against each MF Indemnified Person), and each
shall be indemnified, reimbursed and held harmless by SIT upon demand, and
defended at the expense of SIT with counsel selected by SIT (and reasonably
acceptable to the Company), from and against, any and all claims, liabilities,
expenses (including, without limitation, the disbursements, expenses and
reasonable fees of their respective attorneys) and other losses that may be
imposed upon, incurred by or asserted against any MF Indemnified Person
resulting from, arising out of or directly or indirectly related to (i) any
Service or other activity performed by SIT or any of its representatives or (ii)
any misrepresentation, omission, breach, default or wrongdoing by SIT or any of
its representatives; in each case (A) other than to the extent occasioned by the
acts or omissions of any MF Indemnified Person materially breaching this
Agreement or any duty owed to the other Party hereunder and amounting to gross
negligence, willful misconduct or material breach of this Agreement as finally
determined pursuant to applicable law by a governmental authority having
jurisdiction, and (B) subject to the limitations, waivers and other terms and
provisions of Sections 9 and 12 hereof (which are intended to limit this
subsection).

(b)     SIT, its affiliates and their respective officers, employees,
independent contractors, agents, brokers and other representatives (a "SIT
Indemnified Person") shall not incur any liability for any acts or omissions
(and the other Party hereby absolutely, unconditionally, irrevocably and
expressly waives and releases forever any and all related claims and actions
against each SIT Indemnified Person), and each shall be indemnified, reimbursed
and held harmless by the Company upon demand, and defended at the expense of the
Company with counsel selected by the Company (and reasonably acceptable to SIT),
from and against, any and all claims, liabilities, expenses (including, without
limitation, the disbursements, expenses and reasonable fees of their respective
attorneys) and other losses that may be imposed upon, incurred by or asserted
against any SIT Indemnified Person resulting from, arising out of or directly or
indirectly related to (i) any Service or other activity performed substantially
in accordance with the directions of the Company or any of its representatives,
(ii) any product defect in or other condition of any merchandise or equipment
provided the Company, its affiliate, its customer, any Store or any of their
respective representatives or (iii) any misrepresentation, omission, breach,
default or wrongdoing by the Company or any of its representatives, but
excluding any Indemnified Amounts; in each case (A) other than to the extent
occasioned by the acts or omissions of any SIT Indemnified Person materially
breaching this Agreement or any duty owed to the other Party hereunder and
amounting to gross negligence, willful misconduct or material breach of this
Agreement as finally determined pursuant to applicable law by a governmental
authority having jurisdiction, and (B) subject to the limitations, waivers and
other terms and provisions of Sections 9 and 12 hereof (which are intended to
limit this subsection).

(c)     The preceding general exculpations and indemnifications are not intended
(and shall not be deemed or construed) to in any way qualify, condition,
diminish, restrict, limit or otherwise affect any (and is in addition to each)
other release, waiver, consent, acknowledgment, agreement or other term or
provision of this Agreement or any related document.

Section 11.     Notice. Any notice, request, demand or other communication
permitted or required to be given to a Party under this Agreement shall be in
writing and shall be sent to the addressee at the address set forth above (or at
such other address as shall be designated by notice to the other Party and
Persons receiving copies), effective upon actual receipt (or refusal to accept
delivery) by the addressee on any business day or the first business day
following receipt after the close of normal business hours or on any
non-business day, by (a) FedEx (or other equivalent national or international
overnight courier) or United States Express Mail, (b) certified, registered,
priority or express United States mail, return receipt requested, (c) telecopy
or (d) messenger, by hand or any other means of actual delivery.

Section 12.     Use of Electronic Systems, Responsibilities and Waiver of
Liability. The Parties desire to send and receive applications, calls, data,
emails, invoices, orders and other documents and information ("eData") among
themselves and their respective representatives by any one or more of the
following means (each an "eSystem"): (a) email or other internet communication;
(b) any internet site, whether maintained by or on behalf of a Party or
otherwise (each a "Web Site"); (c) telecopy; (d) cellular or other wireless
communication; or (e) other electronic communication; in each case whether or
not open, guarded, scrambled or encrypted. Each Party hereby authorizes and
directs the other Party to send and

-4-

--------------------------------------------------------------------------------

receive eData through any eSystem and to act upon any request or other content
of any eData received or obtained through any eSystem by the receiving Party,
any of its affiliates or any of their respective representatives purporting to
be from or on behalf of the sending Party or its representatives, and the
sending Party acknowledges and agrees that the receiving Party or person may in
good faith rely upon as accurate, authentic and duly authorized. Each Party
acknowledges and agrees that the other Party, its affiliates and their
respective representatives shall not under any circumstance be or become
responsible or liable in any way for, and each Party hereby irrevocably,
unconditionally, expressly and forever waives and releases any and all related
claims and actions against each of the other Party, its affiliates and their
respective representatives respecting, any claim, cost, expense, loss, or
liability whatsoever directly or indirectly arising from: (A) any transmission,
receipt or use of or reliance upon any eData or use of any eSystem; (B) any
unauthorized Person's use of or access to any eData, any Web Site or any other
eSystem; (C) any access, misuse or appropriation a Party's eData or any failed,
forged, altered, deciphered, intercepted, incomplete or inaccurate transmission
of any eData; (D) any eSystems, anti-virus firewalls and security measures,
their use or operation or their compatibility with any Web Site or other eSystem
of the other Party or any of its affiliates; (E) any virus, macro or similar
program or script; (F) the viability, integrity, robustness, fitness or adequacy
of any encryption, firewall or other security measures used by a Party or any of
its affiliates; (G) any eData of a Party sent or received through or stored on
the Web Site or other eSystem of the other Party or any of its affiliates or the
security or retention thereof; (H) any failure to act on any request or other
eData (1) not actually received by the appropriate the representative, (2) that
appears to be unauthorized, incomplete or inaccurate in any respect; or (3)
pending receipt from the sender of any resubmission, clarification, confirmation
or verification of any eData requested by a Party; or (I) without limiting any
applicable force majeure, (1) any error, poor transmission or other casualty to,
loss of or delay or failure in sending or receiving any eData, or (2) any
failure of any ISP or other eSystem provider.

Section 13.     No Waiver by Action, Etc. Any waiver or consent from either
Party respecting any provision of this Agreement or any related document shall
be effective only in the specific instance for which given and shall not be
deemed, regardless of frequency given, to be a further or continuing waiver or
consent. The failure or delay of any Party at any time to require performance
of, or to exercise or enforce its rights or remedies with respect to, any
provision of this Agreement shall not affect such Party's right at a later time
to exercise or enforce any such provision. No notice to or demand on any Party
shall entitle such Party to any other notice or demand in similar or other
circumstances. Any acceptance by or on behalf of a Party of (A) any partial or
late payment, reimbursement or performance shall not constitute a satisfaction
or waiver of the obligation then due or the resulting default, or (B) any
payment, reimbursement or performance of any obligation during the continuance
of any default shall not constitute a waiver or cure thereof, and the Party or
its designee may accept or reject any such payment, reimbursement or performance
without affecting any obligation or any of the Party's rights, powers,
privileges, remedies and other interests under this Agreement, any related
document or applicable law. All rights, powers, privileges, remedies and other
interests of each Party hereunder are cumulative and not alternatives, and they
are in addition to (and shall not limit) any other right, power, privilege,
remedy or other interest of such Party under this Agreement, any related
document or applicable law.

Section 14.     Successors and Assigns; Assignment; Intended Beneficiaries. This
Agreement and each related document shall be binding upon and inure to the
benefit of the successors, permitted assigns and legal representatives of each
Party (including, without limitation, any assignee of substantially all of the
business or assets of any Party or any successor by merger). Neither Party may
assign any of its rights or obligations under this Agreement or any related
document to any other person without the consent of the other Party; provided,
however, that (i) either Party may assign its rights and obligations hereunder
in whole or in part to any of its affiliates (without, however, relieving the
assignor of any of its obligations hereunder) by giving the other Party a copy
of such assignment, (ii) SIT acknowledges and agrees that the Company may
request (for its account hereunder) that SIT provide services for affiliates of
the Company without the need to formally assign any rights or obligations of the
Company to such affiliates to the extent the Company remains liable for any and
all payments hereunder with respect thereto, and (iii) nothing in this Section
is intended, or shall be deemed or construed, to in any way limit the use of
independent contractors as field representatives or managers by SIT. Without
limiting the generality of the foregoing, SIT acknowledges and agrees that the
Company may pledge this Agreement and all accounts, payment intangibles, general
intangibles and other rights and interest arising hereunder to one or more
lender(s), such lender(s) shall be entitled upon default to enforce any and all
of the rights, powers, privileges, remedies and interests of the Company as so
assigned in accordance with this Agreement, the applicable loan documents and
applicable law, and such lender(s) shall not be responsible or liable for any of
the acts, omissions, duties, liabilities or obligations of the Company or any of
its affiliates under this Agreement or otherwise. Except as otherwise provided
in this Agreement, the representations, agreements and other provisions of this
Agreement are for the exclusive benefit of the Parties hereto, and no other
person (including, without limitation, any creditor of a Party) shall have any
right or claim against any Party by reason of any of those provisions or be
entitled to enforce any of those provisions against any Party.

-5-

--------------------------------------------------------------------------------

Section 15.     Counterparts, Governing Law, Amendments, Etc. This Agreement
shall be effective on the date as of which this Agreement shall be executed and
delivered by the Parties hereto. This Agreement or any related document may be
executed in two or more counterpart copies of the entire document or of
signature pages to the document, each of which may be executed by one or more of
the Parties hereto and may be sent by fax, but all of which, when taken
together, shall constitute a single agreement binding upon all of the Parties
hereto. This Agreement and all related documents shall be governed by and
construed in accordance with the applicable laws pertaining, in the State of New
York (other than those conflict of law rules that would defer to the substantive
laws of another jurisdiction). The headings contained in this Agreement or any
related document are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement or any related document. Each and
every supplement or modification to or amendment or restatement of this
Agreement or any related document shall be in writing and signed by all of the
Parties hereto, and each and every waiver of, or consent to any departure from,
any term or provision of this Agreement or any related document shall be in
writing and signed by each affected Party hereto.

Section 16.     Waiver of Jury Trial; All Waivers Intentional, Etc. In any
action, suit or proceeding in any jurisdiction brought against SIT by the
Company, or vice versa, each Party hereby absolutely, unconditionally,
irrevocably and expressly waives forever trial by jury. This waiver of jury
trial by each Party, and each other waiver, release, relinquishment or similar
surrender of rights (however expressed) made by a Party in this Agreement, has
been absolutely, unconditionally, irrevocably, knowingly and intentionally made
by such Party.

Section 17.     Entire Agreement. No Party or any of its representatives has
made, accepted or acknowledged any representation, warranty, promise, assurance,
agreement, obligation or understanding (oral or otherwise) to, with or for the
benefit of the other Party or any of its representatives other than as expressly
set forth in this Agreement. This Agreement contains the entire agreement of the
Parties, amends, restates and completely replaces the Existing Support
Agreement, and supersedes and completely replaces all prior and other
communications, discussions and other representations, warranties, promises,
assurances, agreements and understandings (oral, implied or otherwise) between
the Parties, with respect to the matters contained in this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
day and year first written above.



SPAR InfoTech, Inc.,

SPAR Marketing Force, Inc.,

     a Nevada corporation

     a Nevada corporation

   

By: /s/ Robert G. Brown                         

By:  /s/ Charles Cimitile                              

      Robert G. Brown        Charles Cimitile       President        Chief
Financial Officer

 

-6-



--------------------------------------------------------------------------------



RATE SCHEDULE

to

Amended and Restated Programming And Support AgreemeNT

Dated as of September 15, 2007

____________________________________

Hourly Rates Effective as of September 15, 2007

Person or Group

 

Hourly Rate

     

Senior Programmer

 

$60

     

Programming and Other – Domestic

 

$40

     

Programming and Other – India

 

$17.25

 

-7-